 Case 15-15969-elf
                 Doc 99 Filed 03/25/19 Entered 03/25/19 22:03:12 Desc Main
                THE UNITEDDocument    Page 1 of 3 COURT
                             STATES BANKRUPTCY
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 IN RE:                                  :
 ELAINE JONES                            :     BK. No. 15-15969 ELF
                      Debtor             :
                                         :     Chapter No. 13
 DITECH FINANCIAL LLC                    :
                      Movant             :
                v.                       :
 ELAINE JONES                            :
                      Respondent         :     11 U.S.C. §362
                                         :

    MOTION OF DITECH FINANCIAL LLC FOR RELIEF FROM AUTOMATIC STAY
       UNDER §362 PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by Debtor ELAINE JONES.

               1.      Movant is DITECH FINANCIAL LLC.

               2.      Debtor, ELAINE JONES is the owner of the premises located at 5112

WYNNEFIELD AVE, PHILADELPHIA, PA 19131-2316, hereinafter known as the mortgaged

premises.

               尠獬汤 Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant wishes to institute foreclosure proceedings on the mortgage because of

Debtor's failure to make the monthly payment required hereunder.

               6.      The foreclosure proceedings to be instituted were stayed by the filing of the

instant Chapter 13 Petition.

               7.      As of 03/08/2019, Debtor has failed to tender post-petition mortgage payments

for the months of September 2018 through March 2019. The monthly payment amount for the months

of September 2018 through March 2019 is $1,371.26, less suspense in the amount of $1,302.57, for a

total amount due of $8,296.25. The next payment is due on or before April 1, 2019 in the amount of

$1,371.26. Under the terms of the Note and Mortgage, Debtor has a continuing obligation to remain
 Case 15-15969-elf Doc 99 Filed 03/25/19 Entered 03/25/19 22:03:12 Desc Main
current post-petition and failure to doDocument         Page
                                       so results in a lack    2 of 3 protection to Movant.
                                                            of adequate

               8.      Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

               9.      Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               10.     Movant, it's successors and assignees posits that due to Debtor's continuing

failure to tender post-petition mortgage payments and the resulting and ever increasing lack of

adequate protection that said failure presents, sufficient grounds exist for waiver of Rule 4001(a)(3),

and that Movant, its successors or assignees should be allowed to immediately enforce and implement

the Order granting relief from the automatic stay.

               11.     Movant requests that if relief is granted that Federal Rule of Bankruptcy

Procedure 3002.1 be waived.

               WHEREFORE, Movant respectfully requests that this Court enter an Order;

               a.      modifying the Automatic Stay under Section 362 with respect to 5112

WYNNEFIELD AVENUE, PHILADELPHIA, PA 19131 (as more fully set forth in the legal

description attached to the Mortgage of record granted against the Premises), as to allow Movant, its

successors and assignees, to proceed with its rights under the terms of said Mortgage; and

               b.      Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law; and

               c.      holding that due to Debtor's continuing failure to tender post-petition mortgage

payments and the resulting and ever increasing lack of adequate protection that said failure presents,

sufficient grounds exist for waiver of Rule 4001(a)(3), and that Movant, its successors or assignees,

should be allowed to immediately enforce and implement the Order granting relief from the automatic

stay; and

               d.      waiving Federal Rule of Bankruptcy Procedure 3002.1; and
 Case 15-15969-elf Doc 99 Filed 03/25/19 Entered 03/25/19 22:03:12 Desc Main
           e.                  Document
                  Granting any other              Page
                                     relief that this   3 ofdeems
                                                      Court  3    equitable and just.

                                           /s/ Robert J. Davidow, Esquire
                                           Robert J. Davidow, Esq., Id. No.321821
                                           Phelan Hallinan Diamond & Jones, LLP
                                           1617 JFK Boulevard, Suite 1400
                                           One Penn Center Plaza
                                           Philadelphia, PA 19103
                                           Phone Number: 215-563-7000 Ext
                                           Fax Number: 215-568-7616
March 25, 2019                             Email: Robert.Davidow@phelanhallinan.com
